DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 1-19 of U.S. Patent Nos. 10071251 and 11160986. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the patented claims of 10071251 having the bendable scaffold, to have bent the scaffold over the patient to fit the patient, since it would provide the predictable results of allowing the device to fit securely to the patient’s contour and provide good contact of the electrodes to the patient’s skin.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the next to last paragraph, “pulse generation control signals” are vague because that phrase is also used in line 9 and it is unclear if the two are the same or different.  If they are the same then “the pulse…” should be used.  If they are different then a modifier such as “additional pulse…” should be used.
Similarly, claim 3 has this problem. 
In claim 4, “at least one electrical stimulation waveform” is vague because it is also used in the last paragraph of claim 2.  It is suggested to use “at least one of the electrical stimulation waveforms”.
Similarly, claim 14 has this problem.
In claims 7-9 and 11, “electrotherapy” is vague and unclear if this is referencing the electrical stimulation waveforms or something else.  In addition, the pulse generation circuity has not been given a function or step of delivering electrotherapy.
In claim 10, “generation control signals” is vague as it is unclear if this is the same as the pulse generation control signals used in claim 2 or different signals.  In line 2, “in response to a user command…” is vague as the claim has not set forth any step to receiving user commands.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2, 4, 5, 10, 11, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rise et al (4690144) in view of Greene (4207904).  Rise discloses the use a non-invasive external stimulator (e.g. figure 2, etc.) with a scaffold that conforms to the body (e.g. framework elements 76, 78, etc. figures 6, 7, 9, col. 4, lines 9-18, etc.) having pulse generation and communication circuitry to wirelessly receive signals from a computing device (e.g. figures 3, 4, col. 3, lines 20-35, etc.) to adjust frequency, intensity, on/off (which also adjusts frequency and intensity/amplitude, etc.) to deliver stimulation to the conductive zones (e.g. figure 9, elements 100, 102, etc.).  Rise does not disclose the scaffold being/including a wire mesh for being shape retaining/bent around the body.  Greene teaches that it is known for stimulation system to use a wire mesh in a non-conductive carrier to allow the device to conform to the patient’s body and stay in that position (e.g. col. 5, lines 55-65, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Rise, with the scaffold being/including a wire mesh and being shape retaining to be bent around the body, as taught by Greene, since it would provide the predictable results of a method and system that allows the stimulation system to be placed on the patient’s body and retained in the same conforming configuration so that the system can stay on the body and continually stimulate the patient.

Claims 2-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother et al (2007/0123952) in view of Greene.
Strother discloses the claimed invention using a wireless (e.g. figure 8, etc.) and wired (e.g. figure 7, para. 79, etc.) remote control as a personal digital device to control and adjust the stimulation waveform parameters in real time (e.g. paras. 20, 16, 178, etc.—which would therefore be a start command for the new electrotherapy parameters), where the non-invasive device has pulse generation and communication circuitry (e.g. figure 3, element 20, figure 11, etc.) to adjust the stimulation based on the wired and wireless signals (e.g. figures 7, 8, etc.).  The top of the external system being plastic that is flexible and curves to the surface of the body (e.g. para. 60, etc.) with the bottom having a plurality of electrodes for stimulation (e.g. figures 4 and 6, para. 64, etc.), where the system logs and monitors usage for transmission to the computing device, (e.g. paras. 68, 117, 179, etc.; length of usage, pulses delivered—which would require timer circuitry [in the alternative, see the further 103 rejection below], etc.).
Strother does not disclose the carrier has a scaffold being a wire mesh and being shape retaining.  Greene teaches that it is known for stimulation system to use a wire mesh in a nonconductive carrier to allow the device to be bent to conform to the patient’s body and stay in that position (e.g. col. 5, lines 55-65, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Strother, with the carrier including a scaffold being a wire mesh and being shape retaining, as taught by Greene, since it would provide the predictable results of a method and system that allows the stimulation system to be bent and placed on the patient’s body and retained in the same conforming configuration so that the system can stay on the body and continually stimulate the patient.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rise et al in view of Greene (i.e. “modified Rise”) and further in view of Strother.  Modified Rise  discloses the claimed invention using a wireless remote programmer/computing device, except for the computing device being a personal digital assistant.  Strother teaches the use of a personal digital assistant as the computing device to allow the physician to easily change the device parameters with a device the physician already uses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Rise, with the computing device being a personal digital assistant, as taught by Strother, since it would provide the predictable results of using a readily accessible and convenient portable computer to easily transfer data using conventional and widely used wireless protocols and with a device that the physician already uses.
In the alternative for claim 8, claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother in view of Greene (i.e. “modified Strother”).  Modified Strother discloses the claimed invention and tracking the time usage and pulses of the electrotherapy device, which would necessarily require a timer.  If it is considered that modified Strother does not have timer circuitry to track the amount of electrotherapy delivered, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Strother, with timer circuitry to track the amount of time the electrotherapy has been delivered, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the physician or patient to know if they are following their stimulation protocols to understand what therapy may or may not be working and the reasons why. 
In the alternative for claim 11, claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother in view of Greene (i.e. “modified Strother”) and further in view of Rise et al (4690144) or Thomas et al (2014/0194946).  Modified Strother discloses the claimed invention except for the electrical stimulation start command.  Rise (col. 3, lines 20-35, etc.) or Thomas (e.g. paras. 24, 35, etc.) discloses remote control of the stimulation intensity/amplitude/frequency and on-off of the stimulation to allow the patient or physician to adjust stimulation so the patient can change and turn on/off the stimulation to fit the patient’s preferences.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Strother, with remote control of the stimulation intensity/amplitude/frequency and on-off of the stimulation, as taught by Rise or Thomas, to provide the predictable results of allowing the patient or physician to adjust stimulation so the patient can change and turn on/off the stimulation to fit the patient’s preferences.
Claims 13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified Strother or Rise (for claims 15-16).  Modified Strother or Rise discloses the claimed invention except for deactivating one of the wired or wireless communication circuitry when the other is activated, and allowing the computing device to receive user input for a purchase request for a new electrotherapy program or consultation on therapy regimes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Strother or Rise, with deactivating one of the wired or wireless communication circuitry when the other is activated, and allowing the computing device to receive user input for a purchase request for a new electrotherapy program or consultation on therapy regimes, as is well known and common knowledge in the art (mpep 2144), to provide the predictable results of preventing different signals from providing conflicting commands and allowing the owner of the device to charge the patient for any patient requested upgrades or consultations with medical professionals.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	9/27/22